OPINION
DALLY, Commissioner.
The conviction is for robbery by assault; the punishment 99 years imprisonment.
The indigent appellant was represented in the trial court, as he is here on appeal, by appointed counsel.
The appellant entered a plea of not guilty before a jury. The evidence shows that he was shot, wounded and arrested at the scene of the robbery. At the trial three witnesses identified him as the person committing the offense. Three prior felony convictions were admitted into evidence at *482the punishment phase of the trial. Punishment was assessed by the court.
The appellant’s counsel has filed a brief stating that he has thoroughly reviewed the entire record and that in his opinion this is a frivolous appeal. We have examined the record and agree that the appeal is frivolous.
In compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969) the appellant was delivered a copy of the brief filed by his counsel. He was also furnished a copy of the record.
The appellant’s pro se brief which acknowledges the receipt of counsel’s appellate brief and a copy of the record asserts several grounds of error for consideration. We have reviewed his contentions and find them unsupported by the record and without merit.
The judgment is affirmed.
Opinion approved by the Court.